DETAILED ACTION
	This is a Notice of Allowance for application 16/626,629. Receipt of the amendments and arguments filed on 03/02/2021 is acknowledged.
Claims 1 and 9 are pending.
Claims 2-8, 10, and 11 are cancelled.
Claims 1 and 9 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Evelyn Defillo on 03/16/2021.
The application has been amended as follows: 

	Amend claim 1 to define --A ventilated wall module (10) for buildings using prefabricated parts, the wall module (10) comprising:
	first and second panels (20A) and (30A) and multiple truss-shaped the first and second panels (20A) and (20B) each comprising of a cement-based slab with respective inner surfaces (s3) and (s4), vertical peripheral edges (20b) and (30b), and horizontal peripheral edges (20c) and (30c),
wherein the first and second panels (20A) and (30A) and the multiple truss-shaped 
wherein:
the multiple truss-shaped solidification elements (ES), in the form of first and second sets of [[a]] linear, peripheral, metal trusses (41A) and (41B), are mounted on respective [[the]] inner surfaces (s3) and (s4) of the panels (20A)/(30A) in plastic spacers (50) embedded in the concreting of the cement-based slabs that compose the panels (20A)/(30A);
each spacer (50) of the first panel (20A) also receives plate (60) provided, at [[the]] a free end of each cement-based plate (60), with foam (61) to abut the inner surface (s4) of the second panel (30A); the first set of peripheral trusses (41A) is applied close to the vertical (20b) and horizontal (20c) peripheral edges of the first panel (20A) and in a spacing (x1), whereas [[each]] the second panel (30A) receives [[a]] the second set of peripheral trusses (41B) applied next to the vertical (30b) and horizontal (30c) peripheral edges of the second panel (30A) in a spacing (x2) compared to the aforementioned peripheral edges (30b) and (30c) of the second panel (30A); 
concreting takes place in [[the]] areas of the multiple truss-shaped solidification elements (ES)delimited by respective cement-based plates with foam, forming a pre-shape of embedded beams and columns, first and second plates (20A)/(30A) delimit quadrangular areas (Q1) and (Q2) without concreting, forming air [[bags]] pockets (BA) bounded by the embedded beams and columns;
wherein horizontal steel bars (71), steel cables (72) and vertical steel bars (72’) are also provided within respective areas delimited by respective cement-based plates (60) with foam to reinforce and complement the solidification between the plates (20A)/(30A) in such areas.--;

Amend claim 9 to define --The ventilated wall module according to claim 1, wherein the solidarization between the panels (20A) and (30A) by the multiple truss-shaped solidification elements (ES) configure joining ribs between the panels (20A) and (30A) that can be defined as a: i) corner connection (N1); ii) intermediate rib (N2); iii) vertical connection (L1); iv) end rib (N3); and v) rabbet for frames (R1), in which, in turn, comprises a peripheral frame (R1’) for supporting various window frames (ch).--;

Cancel claims 10 and 11.

Response to Amendment
Applicant’s amendments to the claims and the amendments above overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Allowable Subject Matter
Claims 1 and 9 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record do not disclose nor render obvious the claimed invention which requires, among other features, a ventilated wall module comprises of first and second cement based panels and a plurality of metal truss elements, where the truss elements are held to inner surfaces of a respective panel using spacers, and spacers of a first of the panels also comprise of cement-based plates with foam on a free end thereof, where such cement-based plates close off areas so as to receive concrete so as to form beams and columns between and with the plates, where such beams and columns delimit quadrangular areas of air pockets. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635